Order issued September      iq   , 2012




                                                In The
                                   (Court of Appeals
                         lriftil EliMrirt of a'rxas at 'Dallas
                                          No. 05-12-00078-CV


                                 KENNETH HENNING, Appellant
                                                  V.
                                 ONEWEST BANK, FSB, Appellee


                                              ORDER

       We GRANT appellant's September 11, 2012 motion for an extension of time to file a reply

brief. Appellant shall file his reply brief on or before September 21, 2012.